CASTLE, Circuit Judge
(specially concurring).
I agree with Judge Schnackenberg’s resolution of the issue he finds dispositive of the appeals. The concern so vigorously expressed by our brother, Judge Enoch, appears to overlook that the merits of the jury system can be preserved and protected only by permitting it to operate without interference by the trial court. Praise of the system does not serve to overcome the departure therefrom evidenced by the record before us. It is essential to the proper preservation and operation of the jury system that the court not invade the province reserved to the jury- — either directly or indirectly. It is unfortunate that the error occurred. That my distinguished colleagues are so divided as to the consequences which must be assigned to it convinces me that the jurors — laymen untrained in the niceties of the law — who looked to the trial judge for guidance, can not be said to have been unimpressed by the court’s remarks. And the court’s statement that it was satisfied that a connection existed between the acts of the several defendants invited a substitution of the “feeling of collective culpability for a finding of individual guilt.” Cf. United States v. Bufalino, 2 Cir., 285 F.2d 408, 417.